Citation Nr: 0905404	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  08-10 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active military service from October 
1968 to June 1993.      

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in November 2008; a transcript 
of that hearing is of record.  His representative did not 
appear with him at the hearing.

In November 2008, the Veteran submitted to the Board 
additional evidence for consideration in connection with the 
hypertension claim on appeal.  A waiver of RO jurisdiction 
for this evidence was received in a written statement dated 
in November 2008 that is included in the record.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2008).

The Board observes that the RO previously denied the 
Veteran's July 1993 claim for service connection for diabetes 
mellitus and hypertension in a rating decision dated in March 
1994 because these claimed disabilities were not found on VA 
examination in November 1993.  In a statement from the 
Veteran received in October 1999, he indicated that he was 
recently diagnosed with diabetes mellitus and was unsure 
whether his disability was related to his service.  In a VA 
examination report dated in October 1999, the diagnosis 
included non-insulin dependent diabetes mellitus, controlled.  
Although he filed a claim for service connection for diabetes 
mellitus in May 2005, it appears that he raised the issue in 
October 1999 and that he has had an open claim pending since 
that time.  It is unclear to the Board whether the rulings in 
the Nehmer v. VA series of legal actions apply to this case.  
Therefore, the Board refers this matter to the RO and 
requests that the RO review the Veteran's October 1999 
request to determine whether he is entitled to an earlier 
effective date for his service-connected diabetes mellitus, 
which was found to be associated with in-service herbicide 
exposure.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

The Veteran's separation from service record reflected that 
his military occupational specialty was pilot.

A rating action in July 2006 denied service connection for 
hypertension, indicating that the disease was not secondary 
to the service connected diabetes mellitus.  

In this regard, service treatment records contain some 
elevated blood pressure findings, but no diagnosis, 
treatment, or recommendations regarding hypertension.  In a 
flight class II periodic medical examination report dated in 
October 1978, his blood pressure reading was noted as 144/98.  
The examiner noted that multiple blood pressure readings had 
been taken during the prior year, which were similar to the 
current reading.  He added that the reading was borderline 
and did not require treatment.  In a medical examination 
report dated in October 1992, the Veteran's blood pressure 
reading was 124/84.  A summary of defects noted glucose 
intolerance - impaired glucose tolerance, and he was placed 
on a diet.  A retirement examination report dated in April 
1993 listed normal heart and vascular system findings and a 
blood pressure reading of 126/82.

Post-service treatment records from Fox Army Hospital and 
Health Center dated from August 1994 to June 2006 contain 
numerous blood pressure readings.  In a treatment note dated 
in August 1999, the Veteran's blood pressure was reported as 
144/84, and the diagnosis was non-insulin dependent diabetes 
mellitus.  In a treatment note dated in February 2003, his 
blood pressure reading was 153/93 and noted to be essentially 
the same when re-checked.  The physician noted that he 
reviewed the records and noted that the Veteran's blood 
pressure had been elevated slightly off and on over the past 
couple of years; however, his last three blood pressure 
readings in fall 2002 were normal.  The assessment was Type 
II diabetes mellitus and elevated blood pressure.  In a 
treatment note dated in January 2004, the Veteran's blood 
pressure reading was reported as 147/91, the assessment was 
hypertension, and medication was prescribed.  

In a rating decision dated in January 2006, the RO deferred a 
decision on the claim for service connection for hypertension 
to obtain a medical opinion.  In VA examination instructions 
dated in April 2006, the examiner was asked to review the 
Veteran's claims file, examine him for hypertension and other 
disorders that may be due to his service-connected diabetes 
mellitus, provide any diagnoses, and to state whether any of 
the diagnosed conditions were due to his diabetes mellitus.

A VA genitourinary examination report dated in April 2006 
reflects that the examiner did not review the Veteran's 
claims file, examine him for hypertension, or provide any 
opinion regarding the etiology of the veteran's hypertension.  
Therefore, the RO should schedule the Veteran for a VA 
examination and opinion to determine whether his current 
hypertension was caused or aggravated by his service-
connected diabetes mellitus.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

In November 2008, the veteran testified that he was diagnosed 
with diabetes mellitus in 1999 and believed he was diagnosed 
with hypertension in 2003.  He testified that he was 
perplexed by the July 2006 rating decision that denied his 
claim for hypertension because the evidence of record 
reportedly showed that his hypertension pre-existed the 
diagnosis of diabetes mellitus.  He stated that he wanted his 
claim for service connection for hypertension to be 
considered on a direct basis if the RO found that his 
hypertension existed prior to diabetes mellitus.  

The July 2006 rating decision determined that the evidence of 
record did not show that there was any evidence of 
hypertension in service, that there was no evidence that 
hypertension was related to the Veteran's service-connected 
diabetes mellitus, and that his hypertension existed before 
the diabetes diagnosis in 1999.  Following this reasoning, it 
appears that the RO determined that the veteran was first 
diagnosed with hypertension sometime between June 1993 and 
July 1999.  Accordingly, the VA examiner is requested the 
review the Veteran's service treatment records and post-
service treatment records in detail to determine when the 
Veteran's current hypertension disability first became 
evident, and to determine whether his hypertension was due to 
or aggravated by his service-connected diabetes mellitus.  
Then, the RO should provide the veteran with a clear 
description of these findings and any subsequent 
determinations with respect to his claim in a supplemental 
statement of the case.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied. 

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his claimed hypertension 
and diabetes mellitus disabilities.  Of 
particular interest are private or VA 
treatment records from June 2006 to the 
present.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be afforded a VA 
examination performed by an appropriate 
physician to determine the nature and 
etiology of his hypertension disability. 
 All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
physician performing the examination for a 
thorough review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.

Following review of the claims folder and 
an examination of the Veteran, the examiner 
should specifically identify when the 
Veteran is first shown to have hypertension 
and whether it is as least as likely as not 
(50 percent probability or greater) that 
the Veteran's hypertension is (a) directly 
related to events or injuries in military 
service, or (b) caused or aggravated by the 
Veteran's service-connect diabetes 
mellitus.  Sustainable reasons and bases 
are to be included with the opinions.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


